

111 HRES 639 IH: Recognizing September 11, 2021, as a “National Day of Service and Remembrance”.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 639IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Ms. Matsui (for herself, Mr. Price of North Carolina, Mrs. Dingell, Mr. Carson, Ms. Williams of Georgia, and Ms. Norton) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing September 11, 2021, as a National Day of Service and Remembrance.Whereas, on September 11, 2001, the United States endured a violent terrorist attack leading to the tragic deaths and injuries of thousands of innocent United States citizens and other citizens from more than 90 different nations and territories;Whereas in response to the attacks in New York City, Washington, DC, and Shanksville, Pennsylvania, firefighters, uniformed officers, emergency medical technicians, physicians, nurses, military personnel, and other first responders immediately rose to service in the heroic attempt to save the lives of the people in danger;Whereas in the immediate aftermath of the attacks, thousands of recovery workers, including trades personnel, iron workers, equipment operators, and many others, joined with uniformed officers and military personnel to help search for and recover victims lost in the attacks;Whereas in the days, weeks, and months following the attacks, thousands of people in the United States and others spontaneously volunteered to help support the rescue and recovery efforts, braving both physical and emotional hardship;Whereas many first responders, rescue and recovery workers, volunteers, and survivors of the attacks continue to suffer from serious medical illnesses and emotional distress related to the physical and mental trauma of the tragedy;Whereas hundreds of thousands of brave men and women continue to serve every day, having answered the call to duty as members of the Armed Forces, with some having given their lives or suffered injury to defend the security of the United States and prevent further terrorist attacks;Whereas all people of the United States witnessed and endured the tragedy of September 11, 2001, and, in the immediate aftermath of the attacks, became unified under a remarkable spirit of service and compassion that inspired the people of the United States;Whereas in the years immediately following the attacks of September 11, 2001, there was a marked increase in volunteerism and national service among the people of the United States, which continues to this day;Whereas in 2009, Congress passed and President Barack Obama signed the bipartisan Serve America Act (Public Law 111–13; 123 Stat. 1460), which established, at the request of the 9/11 community, Federal recognition of September 11 as a National Day of Service and Remembrance and charged the Corporation for National and Community Service with leading this annual day of service;Whereas since Congress and the President provided for Federal recognition of September 11 as a National Day of Service and Remembrance (commonly referred to as 9/11 Day), millions of people in the United States observe the anniversary by engaging in a wide range of service activities and private forms of prayer and remembrance; andWhereas during the current COVID–19 national emergency, Americans have once again rallied together to rise to the challenge by caring for the sick, providing essential services, and volunteering in their communities: Now, therefore, be itThat the House of Representatives—(1)recognizes, commends, and honors the selfless dedication to fellow citizens displayed through the heroic actions of first responders and other citizens in New York, Washington, DC, and Shanksville, Pennsylvania;(2)calls upon the Members of the Senate and the House of Representatives and all people of the United States to observe September 11, 2021, as a National Day of Service and Remembrance, with appropriate and personal expressions of service and reflection, which can include performing good deeds, displaying the United States flag, participating in memorial and remembrance services, and safely engaging in volunteer service or other charitable activities—(A)in honor of the people who lost their lives or were injured in the attacks of September 11, 2001; and(B)in tribute to the people who rose to service—(i)to come to the aid of the people in need; and(ii)in defense of the United States; and(3)urges all people of the United States to continue to live their lives throughout the year with the same spirit of unity, service, and compassion that was exhibited throughout the United States following the terrorist attacks of September 11, 2001.